Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US9221396B1) and further in view of Noda (JP2007276559A, from the previously recited sources of interest) and Bechtler (US20110066321A1).
Regarding Claim 1, Zhu teaches;
A driving support device for a vehicle, the driving support device comprising (disclosed as a system for cross validating sensors, abstract): 
a processor (Fig 1, element 106); and 
a memory coupled to the processor, the memory storing a program that, when executed by the processor, causes the driving support device to (Fig 1, element 108): 
the plurality of sensors configured to detect a surrounding of the vehicle (see areas of sensing, Figs 4a-4c);
detect whether or not at least one of the plurality of sensors, has a fault in a case where at least one of the plurality of sensors is operational [while not explicitly stated, it is assumed that the sensor is operational in order to receive some form of data], the fault of a sensor of the plurality of sensors being determined based on a detection accuracy of the sensor (taught as detecting deviation between sensors, column 1 line 63-column 2, line 4);
generate an image that indicates a positional relationship between the vehicle and a plurality of predetermined areas defined in the surrounding of the vehicle (taught as displaying status of the vehicle and the surroundings on a display, column 7 lines 48-60, with sensors looking at a plurality of predefined areas of coverage, Figs 4a-c), 
output the image to a display device in the vehicle (taught as displaying status of the vehicle and the surroundings on a display, column 7 lines 48-60), and2
However, Zhu does not teach; 
determine whether or not each of a plurality of sensors on the vehicle is operational or non-operational based on a power state of each of the plurality of sensors, 
the surrounding of the vehicle being divided into the plurality of predetermined areas based on a position and a direction of the vehicle, the plurality of predetermined areas including at least two predetermined areas; and 
Reply to Office Action dated March 19, 2020wherein each of the plurality of predetermined areas corresponds to a detection range of at least one of the plurality of sensors,
the image is configured to display, on the display device, an icon representing the vehicle, and a plurality of markers surrounding the icon, each of the plurality of markers represents a respective predetermined area of the plurality of areas, and
a display mode of each of the plurality of markers is configured to be adjusted so that it can be identified whether (i) at least one of the plurality of sensors is non-operational, (ii) none of the plurality of sensors are non-operational and at least one of the plurality of sensors has the fault, or (iii) none of the plurality of sensors are non-operational and none of the plurality of sensors have the fault.
Noda teaches; the surrounding of the vehicle being divided into the plurality of predetermined areas based on a position and a direction of the vehicle, the plurality of predetermined areas including at least two predetermined areas (taught as a visual display, Fig 3 [shown below, where L1-L6 are areas of sensory perception in those directions that indicate detected distances between the objects], paragraphs 0023-0024), and Reply to Office Action dated March 19, 2020wherein each of the plurality of predetermined areas corresponds to a detection range of at least one of the plurality of sensors (taught as the areas indicating distance to the obstacle, paragraph 0024), and 
the image is configured to display, on the display device, an icon representing the vehicle, and a plurality of markers surrounding the icon, each of the plurality of markers represents a respective predetermined area of the plurality of areas (shown in Fig 3 [L1-L6 are lights/markers of sensory perception in those directions that indicate detected distances between the objects], paragraphs 0023-0024).


    PNG
    media_image1.png
    191
    150
    media_image1.png
    Greyscale

Fig 3 of Noda; L1-L6 are regions of sensory perception indicators surrounding an icon of a vehicle
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the display divided into sensory areas as taught by Noda into the system taught by Zhu in order to clearly communicate information about the vehicle’s surroundings. Zhu teaches displaying the surrounding objects, but not dividing the image into sections of sensory perception. Adding in this segmentation, such as what is taught by Noda, allows the driver to understand where potential risks are. For example, having an indicator flashing on the right would tell the driver to be alert for a danger there, rather than the driver needing to spend precious time searching the entire surroundings of the vehicle to find the danger, and potentially save up to ¾ of the time by limiting the scope of the search to just that quarter of the region. Every second in reacting to danger in a vehicle counts, and faster reactions allows safer driving to be practiced.

However, Noda does not teach;
determine whether or not each of a plurality of sensors on the vehicle is operational or non-operational based on a power state of each of the plurality of sensors, and
a display mode of each of the plurality of markers is configured to be adjusted so that it can be identified whether (i) at least one of the plurality of sensors is non-operational, (ii) none of the plurality of sensors are non-operational and at least one of the plurality of sensors has the fault, or (iii) none of the plurality of sensors are non-operational and none of the plurality of sensors have the fault.
Bechtler teaches; determine whether or not each of a plurality of sensors on the vehicle is operational or non-operational based on a power state of each of the plurality of sensors (taught as determining a persistent sensor fault/malfunction, paragraph 0004), 

a display mode of each of the plurality of markers is configured to be adjusted so that it can be identified (taught as warning indicators, paragraph 0037) whether (i) at least one of the plurality of sensors is non-operational (taught as detecting a persistent fault, paragraph 0035, which then switches operational modes to warn the operator of the modified operating state, paragraph 0038), (ii) none of the plurality of sensors are non-operational and at least one of the plurality of sensors has the fault (taught as detecting a transient or non-critical fault, paragraph 0035, which then switches operational modes to warn the operator of the modified operating state, paragraph 0038 ), or (iii) none of the plurality of sensors are non-operational and none of the plurality of sensors have the fault [implied as the warning indicators being inactive and the operational mode being in the default state].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a differentiation between a faulty vs non-operational or useful sensor as taught by Bechtler in the system taught by Zhu in order to improve the vehicle control. As suggested by Bechtler, such a distinction allows one to operate in more modes; a mode where operations can continue while disregarding the faulty sensor, or a mode where the function is disabled entirely (paragraph 0038). This allows a user to more effectively use the vehicle when a non critical sensor is faulty, but also preserves the safety when a critical fault occurs by preventing the functions operation.

Regarding Claim 2, Zhu as modified by Noda teaches;
The driving support device according to claim 1 (see claim 1 rejection). Zhu further teaches; wherein the program, when executed by the processor, causes the driving support device to: receive results of the plurality of sensors, wherein the display mode of the plurality of markers is further configured to be adjusted so that it can be identified whether or not at least one of the plurality of sensors detects an obstacle in a case where none of the plurality of sensors are non-operational and none of the plurality of sensors have the fault (taught as displaying surroundings and objects/obstacles on a display on normal operation, column 7 lines 48-60).

It has been determined that claims 6-7, 9, and 12 do not contain any additional limitations apart from those previously addressed in claims 1-2. Therefore, claims 6-7 are rejected under the same rationale as claim 1, and claims 9 and 12 are rejected under the same rationale as claim 2.

Claims 3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US9221396B1) as modified by Noda (JP2007276559A) and Bechtler (US20110066321A1) as applied to claim 1 above, and further in view of Etori (JP2006330980A1).
Regarding Claim 3, Zhu as modified by Noda teaches; 
The driving support device according to claim 1 (see claim 1 rejection). However, Zhu does not teach; wherein the program, when executed by the processor, causes the driving support device to: receive a travel state of the vehicle; update the image in response to the detection range of at least one of the plurality of sensors being changed in the travel state of the vehicle; and output the updated image to the display in the vehicle.
Etori teaches; wherein the program, when executed by the processor, causes the driving support device to: receive a travel state of the vehicle; update the image in response to the detection range of at least one of the plurality of sensors being changed in the travel state of the vehicle; and output the updated image to the display in the vehicle (taught as adjusting the detection range of the radar device based on travel state information [speed of the host vehicle], from the radar device, paragraph 0014, Steps S20 and S30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the range adjustment taught by Etori into the system taught by 

It has been determined that claims 10 and 13 do not contain any additional limitations apart from those previously addressed in claim 3. Therefore, claims 10 and 13 are rejected under the same rationale as claim 3.

Claims 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US9221396B1) as modified by Noda (JP2007276559A) and Bechtler (US20110066321A1) as applied to claim 1 above, and further in view of Mase (JP2015217798A). 
Regarding Claim 4, Zhu as modified by Noda teaches;
The driving support device according to claim 1 (see claim 1 rejection). However, Zhu does not teach; wherein the program, when executed by the processor, causes the driving support device to: update the image based on whether the vehicle is under autonomous driving or manual driving; and 3Reply to Office Action dated March 19, 2020output the updated image to the display in the vehicle
Mase teaches; wherein the program, when executed by the processor, causes the driving support device to: update the image based on whether the vehicle is under autonomous driving or manual driving; and 3Reply to Office Action dated March 19, 2020output the updated image to the display in the vehicle (taught as switching display modes depending on whether it’s in manual or autonomous driving mode, paragraph 0006).


It has been determined that claims 11 and 14 do not contain any additional limitations apart from those previously addressed in claim 4. Therefore, claims 11 and 14 are rejected under the same rationale as claim 4.

Response to Arguments
	The applicant argues that the cited prior arts do not teach the amended claim language of independent claims 1, 6 and 7. The examiner agrees, and withdraws the rejections. However, a new rejection in combination with new prior art, Bechtler (US20110066321A1), has been made above.
The applicant additionally argues that similarly to claim 1, claims 6-7 should also be allowed. In light of the above rejection, this argument is rendered moot.
The applicant argues that since the independent claims 1, 6 and 7 are allowable, dependent claims are additionally allowable. In light of the above rejections, this argument is rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further fault/failure detection; US-10818105-B1 and US-20170370985-A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662